Name: Council Regulation (EEC) No 4024/86 of 18 December 1986 opening tariff quotas for the importation into Spain of certain fishery products falling within heading Nos 03.01, 03.02, 03.03, 16.04 and 23.01 B of the Common Customs Tariff, originating in the Canary Islands, or in Ceuta and Melilla (1987)
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  tariff policy
 Date Published: nan

 31 . 12 . 86No L 375 / 22 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4024 / 86 of 18 December 1986 opening tariff quotas for the importation into Spain for certain fishery products falling within headings No 03.01 , 03.02 , 03.03 , 16.04 and 23.01 B of the Common Customs Tariff, originating in the Canary Islands , or in Ceuta and Melilla ( 1987)  21 387 tonnes for products of heading No 03.03 , excluding subheadings 03.03 B I a ) and 03.03 B III ,  10 007 tonnes for products of heading No 16.04 and  27 483 tonnes for products of subheading 23.01 B ; Whereas the other products are not imported ; Whereas when the products are imported into that part of Spain included in the Customs territory of the Community they may not be deemed to be in free circulation , within the meaning ofArticle 10 of the Treaty , if they are reconsigned to another Member State ; whereas the tariff quotas in question should therefore be opened for 1987 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol No 2 annexed thereto , Having regard to the proposal from the Commission , Whereas Article 3 of Protocol No 2 provides that fishery products falling within headings and subheadings 03.01 , 03.02 , 03.03 , 05.15 A , 16.04 , 16.05 and 23.01 B of the Common Customs Tariff, originating in the Canary Islands or in Ceuta and Melilla , shall qualify for duty-free entry into that part of Spain which is included in the customs territory of the Community within the limits of annual Community tariff quotas ; whereas this tariff preference applies only to products which have been imported over the years 1982 , 1983 and 1984 ; whereas the quota amounts calculated on the basis of Article 3 cited above amount to :  17 596 tonnes for the products of heading No 03.01 excluding subheadings 03.01 Ale) and d), 03.01 A IV , 03.01 B I a ) 1,03.01 Bib ) 1, 03.01 B I c ) 1 and 03 . 01 B I o ) 1 ,  596 tonnes for products of heading No 03.02 , HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1987 , the applicable Common Customs duties on the importations of the following products into that part of Spain which is included in the Customs territory of the Community shall be suspended at the levels and within the limits of the Community tariff quotas as shown herewith : CCT heading No Description Quota volume ( in tonnes ) Quota duties ex 03.01 Fish , fresh ( live or dead ), chilled or frozen , excluding products of subheadings 03.01 Ale) and d), 03.01 A IV , 03.01 B I a ) 1 , 03.01 B I b ) 1 , 03.01 B I c ) 1 and 03.01 B I o ) 1 , originating in the Canary Islands or in Ceuta and Melilla 17 596 free 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process , originating in the Canary Islands or in Ceuta and Melilla 596 free ex 03 . 03 Crustaceans or molluscs , whether in shell or not , fresh ( live or dead), chilled, frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water , excluding products of sub ­ headings 03.03 B I a ) and 03.03 B III , originating in the Canary Islands or in Ceuta and Melilla 21 387 free 16.04 Prepared or preserved fish , including caviar and caviar substitutes , originating in the Canary Islands or in Ceuta and Melilla 10 007 free 23.01 B Flours and meals of fish , crustaceans or molluscs ; originating in the Canary Islands or in Ceuta and Melilla 27 483 free Official Journal of the European Communities No L 375 / 2331 . 12 . 86 Crangon spp . ( 3 ), as last amended by Regulation (EEC) No 3118 / 85 ( 4 ). 2 . The products imported into that part ofSpain included in the customs territory of the Community under the tariff quotas may not be deemed to be in free circulation within the meaning ofArticle 10 of the Treaty , if they are reconsigned to another Member State . Article 2 1 . The Member State in question shall ensure that importers of the products concerned have free access to the tariff quotas referred to in Article 1 . 2 . The Member State in question shall charge imports of the products concerned against the tariff quotas as and when these products are entered for free circulation . 3 . The extent to which the tariff quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2 . 3 . The products referred to in this Article cannot qualify under the tariff quotas unless , at the time of their presentation to the authorities responsible for import formalities in that part of Spain included in the customs territory of the Community , in whatever form, they are presentedin packings bearing the following information in a clearly visible and perfectly legible form :  the marking , 'Origin : Canary Islands' or 'Origin : Ceuta and Melilla' or a translation thereof in another official Community language printed in Latin characters of a height of not less than 20 millimetres ,  the net weight in kilograms of the fish contained in the packings . In addition , pre-packaged foodstuffs falling within heading No 16.04 must carry , on each immediate packing, in an easily visible , clearly legible and indelible form the marking 'Made in the Canaries' or 'Made in Ceuta and Melilla', or a translation thereof in another official Community language . This paragraph shall apply without prejudice to the specific rules laid down by Council Regulation (EEC ) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish ( 1 ) as last amended by Regulation (EEC ) No 3396 / 85 ( 2 ), and by Council Regulation (EEC ) No 104 / 76 of 19 January 1976 laying down common marketing standards for shrimps of the genus Article 3 At the Commission's request , the Member State in question shall inform it of imports actually charged against the tariff quotas . Article 4 The Member State in question and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in the Member State in question . Done at Brussels , 18 December 1986 . For the Council The President G. HOWE 0 ) OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 322 , 3 . 12 . 1985 , p. 1 . ( 3 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . ( 4 ) OJ No L 297 , 9 . 11 . 1985 , p. 3 .